Case 0:21-mj-06163-PMH Document 5 Entered on FLSD Docket 03/22/2021 Page 1 of 1




                        UNITED STATES DISTRICT CO URT
                        SO UTHERN DISTRICT OF FLO RIDA
                             CASE NO .21-6163-Hunt



  UNITED STATES O F AM ERICA,
                Plaintiff,

  VS

  Richard L.Harris,
                Defendantts)
                                   /

                                          O R D ER


        THIS CAUSE is before the Coud forthe initialappearance ofthe above-nam ed

  defendantts)on a Sealed lndictment.
        UPON O RAL m otion ofthe governm entin open courtthatthe case be unsealed,

  itis hereby

        ORDERED AND ADJUDG ED thatthe Indictmentbe unsealed as to aIIparties.

        DO NE AND ORDERED atFortLauderdale,Florida this 19th, day ofM arch,2021.




                                           PATRICK M .HUNT
                                           UNITED STATES MAG ISTRATE JUDG E



  cc:AIICounselofRecord
